Maesiiall, J.
(dissenting in part). The court, — fully recognizing the limitations of sec. 1816, Stats. 1898, as con*121strued by several decisions of tbis court, to the effect that no one is within its protection as to an injury to him unless he was at the instant of such injury of the class mentioned therein, and engaged in some one of the particular services specified, — hold that the judgment below should be reversed upon the ground that on the verdict plaintiff is entitled to recover. My opinion as to whether he was within the class mentioned in the statute is not material to my dissent. My brethren hold that he was engaged at the time of his injury in a particular service covered by the statute, in that he was, pursuant to his employment, riding upon the engine which collided with him inflicting the injuries complained of.
It is conceded that appellant was not in the physical sense riding on the engine when injured. But it is held that riding on the engine within the meaning of the act, as regards one who has actually entered upon services requiring such riding, must necessarily continue till he has an opportunity to leave the engine, the same being in motion, and to retire from dangerous proximity thereto as regards the movement, in progress, or momentarily to commence. In that view it is thought by my brethren that the jury found, in effect, that the plaintiff at the time he was struck by the engine had not wholly left it, in that though he had stepped to the ground he had not been afforded opportunity to retire safely from the region of its immediate movements. In my judgment, the jury did not so find with sufficient definiteness to furnish a proper basis for the judgment even if the theory of my brethren as to when appellant’s service in riding upon the ■engine terminated be correct.
As I read the record the case was presented upon two distinct theories. That of the appellant was that he was injured while he was descending from the engine to the ground. The theory of the respondent was that before he was struck he had descended from the engine, wholly severed his relation therewith and proceeded some distance therefrom on his way to *122the roundhouse. Two questions were framed, as it seems, to cover those opposite theories. One read as follows: “Did Gaffney descend from the tender to the ground before the engine started to move bade, after he threw the spout up a second time V’ ' The other is in these words: “Was the plaintiff struck by the brake beam of the engine badcing up as he stepped off the same?” They aptly fit the diverse theories. It is hard to comprehend how plaintiff could have descended to the ground before the engine started to move back and at the same time been struck by it as it was backing up when he was in the act of stepping off.
The jury answered both questions in the affirmative. I am entirely unable to reconcile the answers. To my mind, it seems that the jury first found in favor of respondent, which, I apprehend, on the face of things would have entitled it to judgment. Then followed the finding in appellant’s favor, which, according to the view of the court, entitled him to a judgment. How can it be said appellant was either struck while stepping to the ground or struck after he stepped to the ground and before he had time to step away from the moving engine, because: according to one finding he was actually on the ground before the engine started and for aught the jury found he may not only have been on the ground, but a considerable distance from the engine, as counsel for respondent claims.
In the opinion of my brethren the two findings are combined without explanation of their apparent inconsistency. Such combination of the findings in the opinion suggests an impossible happening. “The plaintiff descended from the tender to the ground before the engine started to move back . . . and was struck by the brake beam of the engine backing up as he stepped off.” That is to say, the engine was stationary till the plaintiff was on the ground, nevertheless it was moving backward when he was in the act of stepping to the ground. It is useless to say more to make plain why I cannot agree with the decision of the court.